Argued November 15, 1926.
The cause of action set forth in the libel in this case is desertion. The master reported that the evidence sustained the complaint and recommended a decree in accordance with the prayer of the libel. On a review by the court the recommendation of the master was sustained and the case is now before us on exceptions. The respondent was a resident of the city of New York; the complainant lived on a farm in Chester County; he had been married before and had seven children living with him, the oldest of whom was a daughter twenty-six years of age who kept house for him. The respondent was dissatisfied with some of the conditions in and about the house but they were not of a serious character and fell far short of affording a justification for her departure from her husband's domicile. She doubtless experienced some discomfort in changing from a residence in a city to a farm house occupied not only by her husband but by seven of his children; she was aware, however, of the situation there and should have taken that into consideration before her marriage. There is no evidence whatever that the libellant by cruelty or indignities to her person forced the respondent to withdraw from his home and family. The case is one in which the appellant became dissatisfied with the conditions surrounding her and preferred to take up her residence elsewhere. This amounted to wilful desertion and entitles the libellant to a divorce.
The decree is affirmed and the appeal dismissed at the cost of the appellee. *Page 400